787 F.2d 593
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN W. TIMSON, Plaintiff-Appellant,v.WEDGEWOOD PARK APTS.; WINDSON MANAGEMENT CO.; PRESIDENTIALPARK ASSOC. DBA PRESIDENTIAL REALITY MGMT. CO.;TRANSAMERICAN INSURANCE CO.; BUDA AND BALL, LTD.; DAVID M.BUDA; THOMAS ENRIGHT, CLERK OF COURT OF COMMON PLEAS & HISDEPUTIES, Defendants-Appellees.
85-3589
United States Court of Appeals, Sixth Circuit.
3/7/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  KENNEDY, CONTIE and RYAN, Circuit Judges.


1
This matter is before the Court for consideration of the motion to dismiss tendered by appellees, Wedgewood Park Apartments, Windsor Management Company, Terry Turnock, David M. Budd and Theodore Ball.


2
On June 10, 1984, appellant filed a complaint, apparently pursuant to 42 U.S.C. Sec. 1983, seeking redress for the denial of his civil rights by the appellees' conspiracy to evict him from his housing in retaliation for the exercise of constitutional rights.  The appellees herein moved the district court for dismissal and the district court entered an order on October 24, 1984, granting the appellee's motion.  Appellant prosecuted an appeal (docketed in this Court as Case No. 84-3955) from the order of dismissal and on May 22, 1985, this Court dismissed that appeal.


3
On June 20, 1985, the district court granted the motion of Presidential Realty Corporation to dismiss it as a party for failure to state a claim upon which relief could be granted.  Appellant prosecuted an appeal from that order, docketed in this Court as Case No. 85-3589.


4
When the case was opened in this Court from the appeal docketed as No. 85-3589, all of the original defendants, including the appellees herein, were named as appellees.  As previously noted, appellant has already prosecuted an appeal from the district court's dismissal of the appellees herein:  That appeal, Case No. 84-3955, has been dismissed by this Court.  Furthermore, it is clear that the order from which this appeal is prosecuted is not a final appealable order because the order simply dismissed Presidential Realty Corporation, one of the parties to the action.  See Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976), Tanner v. United States, 575 F.2d 101 (6th Cir. 1978); Solomon, et al. v. Aetna Life Insurance Co., et al., No. 84-1860 (6th Cir.  January 24, 1986).  After the district court dismissed Presidential, Transamerica Insurance Company and Thomas Enright remained as defendants.  It is evident that the order of dismissal is a nonappealable order.  Rule 54(b), Federal Rules of Civil Procedure, Gillis, et al. v. Dept. of Health & Human Services, 759 F.2d 565 (6th Cir. 1985).


5
Therefore, it is ORDERED that appellees' motion to dismiss be granted.  It is further ordered that this appeal be and hereby is dismissed in its entirety.